UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-23601 PATHFINDER BANCORP, INC. (Exact Name of Company as Specified in its Charter) FEDERAL 16-1540137 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 214 West First Street, Oswego, NY 13126 (Address of Principal Executive Office) (Zip Code) (315) 343-0057 (Issuer's Telephone Number including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES TNO * Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES TNO * Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer * Accelerated filer * Non-accelerated filer* Smaller reporting companyT (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YES *NO T As of November 11, 2011, there were 2,979,969 shares issued and 2,617,682 shares outstanding of the Registrant’s Common Stock. PATHFINDER BANCORP, INC. INDEX PART I - FINANCIAL INFORMATION PAGE NO. Item 1. Consolidated Financial Statements (Unaudited) Consolidated Statements of Condition 3 Consolidated Statements of Income 4 Consolidated Statements of Changes in Shareholders' Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition 30 and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 40 PART II - OTHER INFORMATION 41 Item 1. Legal proceedings Item 1A. Risk Factors Item 2. Unregistered sales of equity securities and use of proceeds Item 3. Defaults upon senior securities Item 4. Removed and Reserved Item 5. Other information Item 6. Exhibits SIGNATURES 42 EXHIBITS 43 Table of Contents PART I FINANCIAL INFORMATION Item 1 – Consolidated Financial Statements Pathfinder Bancorp, Inc. Consolidated Statements of Condition (Unaudited) September 30, December 31, (In thousands, except share data) ASSETS: Cash and due from banks $ $ Interest earning deposits Total cash and cash equivalents Investment securities, at fair value Federal Home Loan Bank stock, at cost Loans Less: Allowance for loan losses Loans receivable, net Premises and equipment, net Accrued interest receivable Foreclosed real estate Goodwill Bank owned life insurance Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY: Deposits: Interest-bearing $ $ Noninterest-bearing Total deposits Short-term borrowings Long-term borrowings Junior subordinated debentures Other liabilities Total liabilities Shareholders' equity: Preferred stock - CPP, par value $0.01 per share; $1,000 liquidation preference; 1,000,000 shares authorized; 0 and 6,771 shares issued and outstanding, respectively - Preferred stock - SBLF, par value $0.01 per share; $1,000 liquidation preference; 13,000 shares authorized; 13,000 and 0 shares issued and outstanding, respectively - Common stock, par value $0.01; authorized 10,000,000 shares; 2,979,969 and 2,972,119 shares issued and 2,617,682 and 2,484,832 shares outstanding, respectively 30 30 Additional paid in capital Retained earnings Accumulated other comprehensive loss ) ) Unearned ESOP ) - Treasury stock, at cost; 362,287 and 487,287 shares, respectively ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. - 3 - Table of Contents Pathfinder Bancorp, Inc. Consolidated Statements of Income (Unaudited) For the three For the three months ended months ended (In thousands, except per share data) September 30, 2011 September 30, 2010 Interest and dividend income: Loans, including fees $ $ Debt securities: Taxable Tax-exempt 81 74 Dividends 33 38 Federal funds sold and interest earning deposits 1 1 Total interest income Interest expense: Interest on deposits Interest on short-term borrowings 4 2 Interest on long-term borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Earnings on bank owned life insurance 45 72 Loan servicing fees 63 46 Net gains on sales and redemptions of investment securities Net (losses) gains on sales of loans and foreclosed real estate ) 10 Debit card interchange fees 93 76 Other charges, commissions & fees Total noninterest income Noninterest expense: Salaries and employee benefits Building occupancy Data processing Professional and other services Advertising 91 97 FDIC assessments (8
